Citation Nr: 1707648	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  16-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the Veteran's cause of death for purposes of death and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to August 1956 and From July 1957 to July 1973.  The Veteran died on May [redacted], 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age of the appellant.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a disability compensation claim, VA must make efforts to obtain the Veteran's service treatment records, if relevant.  38 C.F.R. § 3.159(c)(3) (2016).  

Here, it appears to the Board that at least part of the record has not been incorporated into the Veteran's electronic file.  Specifically, the earliest entry into the electronic file is a February 2007 rating decision, which denied him service connection benefits prior to his death.  However, none of the procedural documents associated with this claim are of record.  As this case at least partially hinges on an assertion of toxic herbicide exposure, it is of particular importance to the Board that any statements made by the Veteran with his original claim be acquired, particularly his statements from September and November 2006.  

Of additional concern is the fact that the RO made a formal finding in May 2015 that the Veteran's service treatment records could not be located.  This is inconsistent with the fact that such service treatment records were reviewed when the Veteran's service connection claims were denied in February 2007.  Additional records, including private treatment reports from 2005-2006 are also referred to in that rating decision, but are missing from the electronic claims file. 

Ultimately, it is unclear from the record why the Veteran's statements from 2006, his service treatment records, and the other private medical records referred to above are not presently associated with the claims file, but absent a formal finding that they are not available, the Board must remand this matter so that they may be made available for review in adjudicating this appeal.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should make all reasonable efforts to obtain and associate with the electronic claims file, all documents associated with prior claims to VA for compensation benefits, including the Veteran's statements from 2006 regarding his claims for benefits.  

The RO should also attempt to locate the Veteran's complete service treatment records from all periods of active service, as well as any additional records held by VA which are not presently associated with the electronic claims file.  If the requested records cannot be found, or are otherwise unavailable, the AOJ should notify the appellant and her representative of this fact in writing.

2. Thereafter, the AOJ should readjudicate the claim on appeal in consideration of all evidence available.  If the benefit sought should remain denied, issue the appellant and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

